Citation Nr: 0630955	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

In a March 2003 statement, the veteran raised claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

As noted in the Introduction, the RO denied the instant 
appeal in April 2001.  The Board remanded the claim in August 
2004 for further development and adjudication in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
claim was returned to the Board in January 2006.  At that 
time, the Board affirmed the RO determination.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2006 Order, the Court remanded the 
veteran's claim in accordance with the June 2006 Joint Motion 
for Remand and vacated the January 2006 Board decision.



Reason for Remand: VCAA

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Upon Remand, VBA AMC should cure this 
defect. 

Reason for Remand: Social Security Records

In the Joint Motion, the parties directed VA to obtain Social 
Security Administration (SSA) records in light of VA's 
heightened duties to assist the veteran due to missing 
service medical records.

The veteran indicated in various statements that he was 
awarded Social Security disability compensation in 1965 
subsequent to his 1963 industrial accident.  These records 
have not been associated with the claims folder.  The Board 
notes the veteran is now receiving Social Security benefits 
based on his age.  

Upon Remand, VBA AMC should contact SSA and obtain a copy of 
the 1965 disability award and any medical records utilized in 
reaching said determination.  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Reason for Remand: VA Examination

An additional medical opinion is warranted before deciding 
the claim in this case.  38 C.F.R. § 3.159(c)(4).  The 
veteran contends that he injured his back during Pole Lineman 
Class when he fell approximately 20 feet from a pole.  He 
indicated that he was treated at the dispensary and placed on 
bed rest then light duty.  The veteran's service medical 
records were destroyed in a fire at the National Personnel 
Records Center in St. Louis in 1973.  The only available 
service medical records are an October 1952 separation 
examination, which were negative for complaints of or a 
diagnosis of a back disability.  The veteran submitted an 
August 1986 statement from FFH contending he witnessed the 
veteran fall from a pole while in training in Pole Lineman 
School in Japan. 

In October 1963, the veteran was involved in an industrial 
accident.  In March 1964, the veteran had a protruded 
intervertebral disc from the fourth lumbar interspace 
removed.  Thereafter, an autogenous iliac bone graft from the 
fourth lumbar vertebra to the sacrum was performed.  

The March 1998 VA examination concluded it was unreasonable 
to think that the veteran's present condition was connected 
to his accident in 1951.  In January 1999, VA obtained an 
addendum opinion.  The examiner indicated that he was unable 
to find any records of treatment for the veteran's back 
condition between 1951 and 1963 other than the veteran's 
unsworn testimony.  The examiner noted that review of the 
tests indicated the veteran's pain was related to his L2-3 
retrolisthesis and the associated degenerative disc disease 
at that level.  The examiner concluded it was impossible to 
tell from the records that were available whether or not the 
veteran's condition originated from a 1951 injury in service 
or the 1963 injury after service.  

The Board finds that based on the conflicting medical 
opinions delineated above, and in light of the outstanding 
SSA records, an additional VA examination is necessary.  
38 C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 5103A(d).  The 
examiner is asked to address the specific questions set forth 
in the numbered paragraphs below

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision, to include the 1965 
award, concerning the veteran's claim for 
disability benefits from the SSA and 
copies of any medical records utilized in 
reaching that decision.

3.  Once the development above is 
completed, VBA AMC should arrange for a 
VA examiner to review all relevant 
medical reports in the claims file, 
including any medical records associated 
with the claims file from the SSA, and to 
render an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's current back 
disorder is the result of a disease 
contracted or injury sustained to the 
back during service, as opposed to it 
being due to, or the result of, some 
other cause or factor or factors, to 
include the October 1963 industrial 
accident. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.).  

A rationale for the examiner's 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators.  
Therefore, the examiner should provide a 
basis for his or her conclusions by 
referring to specific pertinent matters 
involved in this case, to include 
consideration of the items of evidence 
noted below.  

(a) the veteran's service medical records 
were destroyed in a fire at the National 
Personnel Records Center in St. Louis in 
1973;

(b) the October 1952 separation 
examination was negative for complaints 
of or a diagnosis of a back disorder; 

(c) in March 1964, the  veteran had a 
protruded intervertebral disc from the 
fourth lumbar interspace removed and an 
autogenous iliac bone graft from the 
fourth lumbar vertebra to the sacrum was 
performed;

(d) a July 1966 letter from Dr. MJL noted 
that the veteran originally injured his 
back in an accident while at work in 
October 1963;

(e) an August 1966 VA examination 
indicated the veteran inured his back at 
work in October 1963 and the veteran did 
not recall any other back injury or 
trouble prior to this time;

(f) in a June 1967 statement, the 
veteran's wife stated the veteran injured 
his back at work in October 1963;

(g) x-rays taken of the lumbar spine in 
October 1970 show there was a spinal 
fusion carried out involving the spinuous 
processes of L4-5 and S1-S2;

(h) x-rays taken of the lumbar spine in 
July 1971 demonstrated an old bone graft 
extending from L4 to S2 that appeared to 
be diffused;

(i) the August 1971 VA examiner noted the 
veteran suffered an industrial accident 
in October 1963 and he was diagnosed with 
two ruptured discs;

(j) records from Marquette General 
Hospital dated in November 1984 note the 
veteran first injured his back in service 
in 1952 when he fell from a pole in basic 
training and then again in 1963 at work;

(k) a January 1984 discharge summary from 
Marquette Medical Center noted the 
veteran slipped on some flooring in a 
local store and twisted his back and on 
admission the veteran stated he first 
injured his back in service in 1952;

(l) a lay statement from FFH contended he 
witnessed the veteran fall from a pole 
while training in Pole Lineman School in 
Japan;

(m) additional lay statements in the file 
indicate the veteran had chronic back 
pain since his discharge from service.

(n) a June 1987 letter from ACM, D.O., 
noted she treated the veteran since the 
early 1970's, but that the veteran was 
treated by other physicians for back pain 
from his service injury;

(o) the March 1998 VA examination 
concluded it was unreasonable to think 
that the veteran's present condition was 
connected to his accident in service;

(p) in a January 1999 VA addendum 
opinion, the examiner indicated that he 
was unable to find any records of 
treatment for the veteran's back 
condition between 1951 and 1963 other 
than the veteran's unsworn testimony and 
concluded it was impossible to tell from 
the records that were available whether 
or not the veteran's condition originated 
from a 1951 injury in service or the 1963 
injury after service.  

3.  Thereafter, the veteran's claim for 
service connection for a back disorder 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or
other appropriate action must be handled in an expeditious 
manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


